DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed June 2, 2022.  Claims 15, 24, 27, 34, 38, and 39 have been amended.  Claims 15, 16, 19, 21-24, 27, 29, 34, 35, 38, and 39 are currently pending and under examination.

This application is a National Stage Application of International Application No.
PCT/US2019/053180, filed September 26, 2019; which claims priority to U.S. Provisional
Patent Application No. 62/737449, filed September 27, 2018.


Withdrawal of Rejections:

	The rejection of claims 38 and 39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.
	The rejection of claims 15, 16, 19, 21-24, 27, 29, 34, 35, 38, and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 15, 16, 19, 27, 29, 34, and 35 under 35 U.S.C. 102(a)(1) as being anticipated by Bralkowski et al., is withdrawn.

New Objections/Rejections Necessitated by Amendment:

Claim Objections

Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 as amended recites that the composition comprises Bacillus amyloliquefaciens NRRL B-67928.  However, claim 15 as amended now indicates that the bacteria is optionally present, and only if present, includes Bacillus subtills or Bacillus amyloliquefaciens.  Claim 39 is indefinite, because it is unclear if the Bacillus amyloliquefaciens NRRL B-67928 is optionally present, or instead if this bacteria is intended to be present.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 15, 16, 29, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagisawa et al. (IDS; US 2011/0237531, Published 2011).  
Regarding claims 15, 16, and 34, Yanagisawa et al. teach a method for controlling a pathogen in food production, household product applications, and in livestock, fishery, and agriculture applications (Para. 42, 76-77), all of which necessarily include application in an enclosure, for example, in a food production facility for food production, in a house for household product applications, and in housing for the animals for livestock applications; wherein the pathogen is contacted with a composition comprising a biosurfactant growth by-product of Starmerella bombicola, including a sophorolipid, which is a glycolipid; and a carrier including water (Abs.; Para. 54-55, 78).
Regarding claim 29, Yanagisawa et al. teach that the composition can comprise the culture broth, which is the fermentation broth, in which the Starmerella bombicola was cultured (Para. 55; claim 38).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 19, 21-23, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al.
The teachings of Yanagisawa et al. as applied to claim 15 have been set forth above.
Regarding claims 19 and 21, as Yanagisawa et al. teach a method for controlling a pathogen in food production, and in livestock, fishery, and agriculture applications (Para. 42, 76-77), it would have been obvious to one of ordinary skill in the art to utilize the method in any area of the taught applications, including in a trailer for transporting livestock to a food production facility, and in the food production facility, which would include a meat packaging facility for processing of the slaughtered livestock.  
Regarding claims 22 and 23, Yanagisawa et al. teach that the composition is applied in liquid or solid forms, including in emulsions, where a carrier including water is utilized for application, and wherein the composition may be used in any form, or with other materials, depending on its application (Para. 78).  While it is not specifically taught that the liquid form is applied by fogging, and done using a thermal fogger, it would have been obvious to one of ordinary skill in the art to utilize a known apparatus, including a thermal fogger, for application of the liquid composition for the applications as taught by Yanagisawa et al.  
Regarding claim 35, Yanagisawa et al. teach that the biosurfactant is a sophorolipid, and may be present in the composition in an amount including greater than 0.1% (Para. 79).  As such, it would have obvious to one of ordinary skill in the art to utilize a composition including sophorolipid in an amount of greater than 0.01%, which would include amounts over 0.1% to 0.5%.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of the sophorolipid in the composition, including from 0.1% to 0.5%, to result in the use of an effective amount of the composition dependent on the desired application.




Claims 15, 16, 19, 21-24, 27, 29, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Alibek et al. (US 2019/0309248; Published Oct. 10, 2019, priority to Jan. 6, 2017).
Regarding claims 15, 16, and 27, Alibek et al. teach the application of a microbe-based composition in food industries and agriculture, including to enhance the health of livestock and other animals, the microbe-based composition including microbes or microbial growth by-products, including yeast such as Starmerella bombicola and Wickerhamomyces anomalus, and bacteria such as Bacillus subtillus and Bacillus amyloliquefaciens (Abs.; Para. 17-19, 23-24, 74, 119).  The composition includes water, which is a carrier (Para. 84).  The composition may be used to improve the nutritional content of pasture soils (Para. 120), wherein this use necessarily includes application of the composition to the pasture soil.  It is noted that a pasture is an enclosure for feeding livestock.  As Alibek et al. specifically teach that microbes usable in the method include Starmerella bombicola, Wickerhamomyces anomalus, Bacillus subtillus, and Bacillus amyloliquefaciens, it would have been obvious to one of ordinary skill in the art to utilize these expressly taught microbes together when practicing the taught method. 
Regarding claims 19 and 21, as Alibek et al. teach the application of a microbe-based composition in food industries and agriculture, including to enhance the health of livestock and other animals (Abs.; Para. 17-19, 23-24, 74, 119), it would have been obvious to one of ordinary skill in the art to utilize the method in any area of the taught applications, including in a trailer for transporting livestock to a food production facility, and in the food production facility, which would include a meat packaging facility for processing of the slaughtered livestock.  
Regarding claims 22-24, Alibek et al. teach that the composition may be applied by spraying, where the composition includes water, which is a carrier (Para. 48, 84).  While it is not specifically taught that spraying, which is fogging, is done using a thermal fogger, it would have been obvious to one of ordinary skill in the art to utilize a known apparatus, including a thermal fogger, for application of the composition by spraying as taught by Alibek et al.  
Additionally, Alibek et al. teach that a glycerol-containing substance may be present in the composition (Para. 99).  As the glycerol-containing substance cannot be separated from its properties, the glycerol-containing substance is a fog promoter.
Regarding claim 29, Alibek et al. teach that the composition can comprise fermentation broth in which the microbes were cultured (Para. 105).
Regarding claims 34 and 35, Alibek et al. teach that the composition may include biosurfactants, including glycolipids, including sophorolipid, produced by the microbes in the composition (Para. 132-136).  While a concentration of sophorolipid present in the composition is not specifically taught, it would have been obvious to one of ordinary skill in the art to determine an appropriate concentration based on the specific application.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of the sophorolipid in the composition, including from 0.1% to 0.5%, to result in the use of an effective amount of sophorolipid in the composition, depending on the desired application.



Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	

Conclusion

No claims are allowable, however claims 38 and 39 appear to be free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653